DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 15 and 18 are objected to because of the following informalities:
(claim 15, lines 1-2) “the inlet port” should be changed to “the port”.
(claim 18, lines 2-3) “wherein the top fin wherein the top fin generates a downward force on the rotatable component” should be changed to “wherein engaging the mechanical component comprises generating a downward force via the top fin on the rotatable component”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 8-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amsellem (9,551,186).
As concerns claims 1 and 16, Amsellem shows a fluid flow control device (18) and a method to reduce overspeed of the fluid flow control device, comprising: a port (annular space surrounding housing 44; Fig. 2); a rotatable component (40, 42) that rotates about an axis in response to fluid flow from the port (Fig. 1 & 2); and a mechanical component (38) disposed on the rotatable component and configured to reduce rotational speed of the rotatable component (Fig. 4A-4C; col 5, ln 33-52).
As concerns claims 2 and 17, Amsellem shows wherein the mechanical component is a protrusion (102) that extends radially outwards from a first position (Fig. 4A) towards a second position (Fig. 4C) in response to an increase in rotational speed of the rotatable component, and wherein the protrusion is configured to engage an element (46) of the fluid flow control device while the protrusion is in the second position to reduce the rotational speed of the rotatable component (col 7, ln 57 – col 8, ln 5).
As concerns claim 3, Amsellem shows a spring (118) that is coupled to the protrusion, wherein the spring is in a natural state while the protrusion is in the first position, and wherein the spring is in a compressed state while the protrusion is in the second position (col 8, ln 26-33).
As concerns claim 4, Amsellem shows wherein the spring is configured to shift the protrusion from the second position to the first position while the rotational speed of the rotatable component is below a threshold speed (col 8, ln 26-33).
As concerns claims 8, 13 and 14, Amsellem shows a fluid flow control device (18) and a method to reduce overspeed of the fluid flow control device, comprising: a port (annular space surrounding housing 44; Fig. 2); a rotatable component (40, 42) that rotates about an axis in response to fluid flow from the port (Fig. 1 & 2); and a chamber (chamber within housing 44) disposed within the fluid flow control device and containing an element (38, 102) that moves away from the axis in response to a rotational acceleration of the rotatable component, wherein movement of the element away from the axis increases a radius of gyration of the rotatable component (Fig. 4A-4C; col 5, ln 33-52; col 7, 57 – col 8, ln 5). 
As concerns claim 9, Amsellem shows wherein the element is a weight (102) that shifts from a first position (Fig. 4A) in the chamber to a second position (Fig. 4C) in the chamber that is further away from the axis relative to the first position in response to a rotational acceleration of the rotatable component.
As concerns claim 10, Amsellem shows a spring (118) that is in a natural state while the weight is in the first position and is in a compressed state while the weight is in a second position (col 8, ln 26-33).
As concerns claim 11, Amsellem shows wherein the spring is configured to shift the weight from the second position to the first position while the rotational acceleration of rotatable component is below a threshold rate (col 8, ln 26-33).
As concerns claim 12, Amsellem shows wherein the element is a fluid (46) that partially fills the chamber, and wherein the fluid flows from a first region (110; Fig. 4A) of the chamber to a second region (110; Fig. 4C) of the chamber further away from the axis relative to the first region in response to the rotational acceleration of the rotatable component (Fig. 4A-4C).
As concerns claim 15, Amsellem shows increasing a flow rate of the fluid out of the port to reduce the rotational acceleration of the rotatable component (col 5, ln 33-62; col 6, ln 33-52; col 9, ln 1-20).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Amsellem as applied to claims 1 and 16 above, and further in view of Aivalis et al. (2008/0156477).
As concerns claims 6, 7 and 19, Amsellem shows wherein the component is a fin (102) that extends outwards from the rotatable component (Fig. 4A-4C).  Amsellem discloses the claimed invention except for wherein the fin has a variable pitch that is based on the rotational speed of the rotatable component, and wherein the fin is configured to rotate from having a first pitch to having a second pitch in response to an increase in the rotational speed of the rotatable component.  Aivalis teaches wherein a fin has a variable pitch that is based on a rotational speed of a rotatable component, wherein the fin is configured to rotate from having a first pitch to having a second pitch in response to an increase in the rotational speed of the rotatable component (Fig. 5; paragraph 0046).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Amsellem, as taught by Aivalis, to include a fin having a variable pitch for the expected benefit of maintaining a desired speed, such that the rotation speed is held within an acceptable range, even while the flow rate of the fluid may vary.  Thus, one of ordinary skill in the art would have recognized that using a fin having a variable pitch in the fluid flow control device of Amsellem would have provided predictable results and a reasonable expectation of success.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the expected result of this configuration improves adaptability and/or efficiency of the fluid flow control device design.
Allowable Subject Matter
Claims 5 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653. The examiner can normally be reached Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW R BUCK/Primary Examiner, Art Unit 3679